DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 8/31/2021.  Claims 1, 7, 8, and 14 were amended.  No claims were cancelled.  No new claims were added by this amendment.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “walls including a pair of first opposing walls parallel to a scraper edge of the scraper blade and a pair of second opposing walls perpendicular to the scraper edge, the first opposing walls remaining substantially spaced apart from each other starting at the intake opening until they terminate into walls of the scraper body flow path, the second opposing walls also remaining substantially spaced apart from each other starting at the intake opening until they terminate into walls of the scraper body flow path” and “wherein the each of the distance between the first opposing walls and the distance between the second opposing walls remains, starting at the intake opening until reaching the scraper body flow path, spaced apart by an amount at least equal to the maximum inside cross-sectional dimension of the scraper body flow path” must be shown or the feature(s) canceled from the claim(s).  As disclosed in the drawings the claimed walls are curved and therefore do not represent a parallel or perpendicular arrangement as claimed where the walls remain substantially spaced apart since the curvature changes the distance between the walls as the wall extend from the intake opening until the scraper body flow path.  It is important to point out that, in the Applicant’s arguments below, he identifies the cited walls that are curved and therefore do not meet the above claim limitation. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities:  the term “scraper” should be “scraper apparatus” to be consistent with its use throughout the remaining claims.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the term “apparatus” should be “scraper apparatus” to be consistent with its use throughout the remaining claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “scraper apparatus” in Claims 23-42 and “vertical member” in Claims 40 and 41.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 24 recites the limitation "the scraper".  There is insufficient antecedent basis for this limitation in the claims since a scraper has not been previously claimed.

Claims 25 recites the limitation "the apparatus".  There is insufficient antecedent basis for this limitation in the claims since an apparatus has not been previously claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 23-27, 30-33, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Pulliam US 2005/0144753 (hereafter Pulliam)

Regarding Amended Claim 23, Pulliam teaches:
23. (Currently amended) Scraper apparatus (shown Figure 1 below) for removing a coating from a surface, the scraper apparatus comprising: 
a scraper head (labeled in attached Figure 1 below) comprising a scraper blade holder (labeled in attached Figures 1 and 2 below), configured to hold a scraper blade (labeled in attached Figures 1 and 2 below), and an intake portion (labeled in attached Figure 1 below) including an intake opening (labeled in attached Figure 1 below) facing a side of the scraper apparatus (shown in attached Figure 1 below), the intake portion comprising an introductory contained flow path (labeled in attached Figure 1 below) that leads to a scraper body flow path (labeled in attached Figure 1 below), a 
the scraper head having walls (shown in attached Figure 1 below) defining the introductory contained flow path, the walls including a pair of first opposing walls (labeled in attached Figure 1 below) parallel to a scraper edge (labeled in attached Figure 1 below) of the scraper blade (shown in attached Figure 1 below) and a pair of second opposing walls (labeled in attached Figure 2 below) perpendicular to the scraper edge (shown in attached Figure 1 below), the first opposing walls remaining substantially spaced apart from each other starting at the intake opening until they terminate into walls of the scraper body flow path (labeled in attached Figure 1 below)(shown in attached Figure 1 below), the second opposing walls also remaining substantially spaced apart from each other starting at the intake opening until they terminate into walls of the scraper body flow path (shown in attached Figure 1 below) 
wherein the each of the distance between the first opposing walls (labeled in attached Figure 1 below) and the distance between the second opposing walls (labeled in attached Figure 1 below) remains (as shown in attached Figure 1 below, the labeled wall are substantially parallel – therefore the distance between the wall remains), starting at the intake opening (labeled in attached Figure 1 below) until reaching the scraper body flow path (labeled in attached Figure 1 below)(as shown in attached Figure 1 below, the labeled wall are substantially parallel – therefore the distance between the wall remains until it reaches the scraper body flow path at point of transition indicated by the dash line), spaced apart by an amount at least equal to the maximum inside cross-sectional dimension of the scraper body flow path (as shown in attached Figure 1 below, the labeled walls are spaced apart to form an intake opening between that connects to the labeled scraper body flow path at the location of the dash line.  At the dash line location, the walls are spaced apart by an amount at least equal to the maximum inside cross section dimension of the scraper body flow path.  It is also important to point out that as shown in the top view of Figure 1 below, the maximum inside cross-section dimension of the scraper body flow path is constant for the entire device as shown.  Also note that the top view dimension is larger than side view dimension as shown below).


    PNG
    media_image1.png
    995
    1181
    media_image1.png
    Greyscale


	Pulliam does not show the inside walls of the scraper apparatus.  Therefore, it would have been obvious to one with ordinary skill in the art to assume that the shown exterior walls are uniform wall thickness and therefore forming a uniform interior cavity equally offset from the exterior walls allowing suction air flow.  Therefore, it would have been obvious that an inside cross-sectional dimension of the scraper body flow path would be substantially equal to the overall dimensions minus two wall thicknesses.  That being said, the claims are interpreted based on this obvious interpretation.  Motivation to use a uniform 

Regarding Claim 24, Pulliam teaches:
24. (Previously Presented) The scraper apparatus according to claim 23, wherein the intake opening (labeled in attached Figure 1 above) faces a side of the scraper apparatus in that the intake opening faces a direction at an angle (shown in attached Figure 1 above) in relation to a central axis (labeled in attached Figure 1 above) of a handle portion (labeled in attached Figure 1 above) of the scraper.  

Regarding Claim 25, Pulliam teaches:
25. (Previously Presented) The scraper apparatus according to claim 23, wherein the apparatus (shown in attached Figure 1 above) comprises the scraper body (labeled in attached Figure 1 above) that includes both a scraper handle (labeled in attached Figure 1 above) and a scraper head (labeled in attached Figure 1 above).  

Regarding Claim 26, Pulliam teaches:
26. (Previously Presented) The scraper apparatus according to claim 23, wherein the introductory contained flow path (labeled in attached Figure 1 above) is at an angle in relation to a longitudinal axis (labeled in attached Figure 1 above) of the scraper body flow path (labeled in attached Figure 1 above).  

Regarding Claim 27, Pulliam teaches:
27. (Previously Presented) The scraper apparatus according to claim 23, wherein each opposing wall in each of the pairs of opposing walls (labeled in attached Figure 1 above) is generally planar and parallel to the wall it opposes (shown in attached Figure 1 above).  

Regarding Amended Claim 30, Pulliam teaches:
30. (Currently amended) The scraper apparatus according to claim 23, wherein the scraper body path has a generally cylindrical shape having an inside diameter (see discussion below), each of the distance between the first opposing walls (labeled in attached Figure 1 above) and the distance between the second opposing walls (labeled in attached Figure 2 above) remains, starting at the intake opening until reaching the scraper body flow path (shown in attached Figure 1 above), spaced apart by an amount at least equal to the inside diameter of the scraper body flow path (at point of transition as shown in Figures 1 and 2 above).  

As shown in attached Figure 1, the intake opening transitions to the scraper body flow path at the location shown with the dash line.  At that point the shape of the scraper body path is rectangular.  Pulliam discloses that the “end opening” attaches to a 2.5” vacuum hose.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention that a 2.5” vacuum hose has a generally cylindrical shape having an inside diameter.  Therefore, it would have been obvious design choice to modify the shape of the scraper handle, and therefore the scraper body flow path within, to transition from the rectangular shape at the labeled intake opening transition to a cylindrical In re Dailey et al., 149 USPQ 47.

Regarding Amended Claim 31, Pulliam teaches:
31. (Currently amended) The scraper apparatus according to claim 23, wherein the scraper blade holder (labeled in attached Figures 1 and 2 above) is configured to hold the 

Regarding Claim 32, Pulliam teaches:
32. (Previously Presented) The scraper apparatus according to claim 23, wherein the intake opening (labeled in attached Figure 1 above) is defined substantially in a plane (plane parallel to page in Figure 1 and vertically oriented with Figure 2 into and out of page) parallel to the longitudinal axis (labeled in attached Figure 1 above) of the scraper body flow path (labeled in attached Figure 1 above).  

Regarding Claim 33, Pulliam teaches:
33. (Previously Presented) The scraper apparatus according to claim 23, wherein the coating (coated with paint, Paragraph [0003]) is from the group of paint (paint, Paragraph [0003]), asbestos, lead-based paint, latex paint with crystalline silica, PCBs, construction adhesives, and varnish, and is removed, using the scraper apparatus, from wood or metal in a building.  

 Regarding Claim 42, Pulliam teaches:
42. (Previously Presented) The scraper apparatus according to claim 23, wherein the outlet portion (labeled in attached Figure 1 above) is configured to be connected to a HEPA vacuum (see discussion below).   

Pulliam teaches the connection of the device to a vacuum source.   Pulliam does not disclose that the vacuum source is a HEPA vacuum.  It would have been obvious to one with ordinary skill in the art at the time of the invention to selectively attached the device to a HEPA vacuum source since HEPA vacuum cleaners are common knowledge prior art vacuum sources and the connection would not require any modification with the motivation to more efficiently collect smaller particulates and prevent the recirculation of the particulates into the atmosphere. 

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pulliam US 2005/0144753 (hereafter Pulliam) in view of Langelaan US 6,070,292 (hereafter Langelaan).

Regarding Claim 28, Pulliam teaches:
28. (Previously Presented) The scraper apparatus according to claim 23, wherein each wall in each of the pairs of opposing walls is curved (see discussion below). 

As shown in Figures 1 and 2, Pulliam discloses a scraper apparatus with walls that are generally straight that form a curved body shape.  Pulliam does not disclose that the walls are actually curved.  The reference Langelaan discloses a scraper apparatus with a scraper arrangement and vacuum connection similar to the Pulliam device.  Langelaan discloses in Figures 1-4 show walls that are actually curved.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the flat walls as taught by Pulliam to be curved as taught by Langelaan with the motivation to achieve a more cosmetically appealing shape and a smoother airflow pathway.

Regarding Claim 29, Pulliam teaches:
29. (Previously Presented) The scraper apparatus according to claim 23, wherein the second opposing walls flare out as they approach the intake opening (see discussion below). 

As shown in Figures 1 and 2, Pulliam discloses a scraper apparatus with walls that are generally straight that form a curved body shape.  Pulliam does not disclose that the walls are actually curved.  The reference Langelaan discloses a scraper apparatus with a scraper arrangement and vacuum connection similar to .

Allowable Subject Matter
Regarding Claims 35-41 and 43 a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Response to Arguments
Drawing Objections
The examiner has reviewed the applicant’s arguments and found them unsatisfactory.  Therefore the examiner maintains the previous Drawing Objections since the walls cited by the Applicant are not parallel or perpendicular or have the claimed distance and spacing limitations.

Claim Objections


Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b).  However, additional rejections under 35 U.S.C. 112(b) have been made as a result of not correcting the previous Claim Objections.

Rejections Under 35 U.S.C. 102
Applicant’s arguments with amendments, filed August 31, 2021, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 23-27 and 30-33 under Pulliam US 2005/0144753 have been fully considered and are not persuasive.  However, as necessitated by amendment, the rejections have been withdrawn and reconfigured as 35 U.S.C. 103 due to obvious features missing from the Pulliam disclosure.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed August 31, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 23-27, 30-33, and 42 under Pulliam US 2005/0144753 and Claims 28 and 29 under Pulliam US 2005/0144753 have been fully considered and are not persuasive.  Therefore, the rejections stand with modifications necessary by amendment.  

	In response to the Applicant’s arguments, the Examiner believes that he has addressed the presented arguments within the above claim rejections.  It is important however to point out that the “point of transition” identified by the Examiner in the rejection is different from the “point of transition” cited by the Applicant in his arguments.  Therefore, the claim interpretation by the Applicant does not apply to the interpretation used in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723